Order entered March 7, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00309-CV

                             IN RE BARRY WELLS, Relator

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-56186-2010

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE